Exhibit 10.51

KOSAN Biosciences, Inc.

1450 Rollins Rd.

Burlingame, CA 94010

(650) 343 8673

July 10, 1998

Peter Licari, Ph.D.

[Address]

 

Dear Peter:

On behalf of Kosan Biosciences, Inc., I am pleased to offer you the position of
Director, Process Sciences, reporting to the Vice President of Discovery
Research, Daniel Chu.

Your primary responsibilities will involve development of Kosan’s capabilities
to produce novel polyketides for therapeutic applications. In this capacity we
expect that you will (i) establish and manage Kosan’s fermentation and
pre-clinical production functions, (ii) design and implement Kosan’s production
facilities, and (iii) ensure that Kosan’s needs for research and pre-clinical
production are anticipated and met, and other responsibilities of the position.

You will receive a monthly salary of $ 9,583.33 paid semi-monthly, less federal
and state payroll withholding taxes. You will also be eligible to receive annual
performance bonuses in amounts at the sole discretion of the Board of Directors
of Kosan. Within two months of your starting date, we will agree on performance
objectives for the first year of your employment. In addition, you will be
eligible for employee benefit programs as per the policy of Kosan Biosciences,
Inc. Should you and your family not be eligible for health insurance benefits
under the Kosan plan during your first three months of employment, Kosan would
reimburse you for such expenses.

Kosan will reimburse you for the reasonable expenses of moving you and your
family to California, up to a maximum of $20,000, including travel expenses for
you and your wife. Kosan will also reimburse you for a house-hunting trip,
including coach class round trip airfare for you and your wife, up to five days
stay in a motel and associated meals and rental of a compact car. Kosan will
reimburse the direct costs of the sale of your current house, including realtor
commissions and the ancillary costs of purchasing a home in the Bay Area,
including mortgage points and financing fees, up to a maximum of $30,000 of such
sale and purchase costs. We also propose to provide you with an additional
payment of $1,300 per month for the first three years of your employment to help
defray the higher cost of housing in the Bay Area. Finally, Kosan will loan to
you $40,000, to be secured by a second mortgage on a home in the Bay Area and
bearing interest at the lowest rate necessary to avoid imputed interest
assessments. One-half of the loan will be forgiven if the other half is repaid
by the fourth anniversary of the loan.



--------------------------------------------------------------------------------

I will recommend to the Board of Directors that you be granted an option to
purchase 20,000 shares of stock. This option will vest over four years and is
subject to the terms and conditions of the Company’s 1997 Stock Option Plan; 25%
will vest after the first anniversary, and the remainder will vest monthly over
the next three years. The exercise price of the option will be the fair market
value of the stock as determined by the Board of Directors at the first regular
board meeting after you start work.

This offer does not constitute a guarantee of employment for any specific period
of time, and either you or Kosan may terminate the employment relationship at
any time, with or without cause, by written notice. However, in the event that
Kosan terminates this letter agreement without cause during the three and
one-half year period after your start of employment, then Kosan will pay you an
amount equal to six times your monthly base salary, and will accelerate the
vesting of the lesser of (a) 12.5% (six months) of your original stock option
grant, and (b) the remainder of your original grant. As used in this letter
agreement, “cause” shall mean (i) any breach of this agreement by you which is
not cured within 30 days after notice of breach is provided to you by the
Company, (ii) your conviction of a felony, or (iii) any action by you prior to
or during your employment which in the reasonable judgment of Kosan constitutes
dishonesty, larceny, fraud, deceit or gross negligence by you in the performance
of your duties to Kosan, or willful misrepresentation to shareholders, directors
or officers of Kosan.

As a condition of your employment with Kosan, you will be required to sign the
Company’s Employee Confidentiality Agreement and Proprietary Information and
Inventions Agreement, two originals of each, which are attached. Please sign
both sets of originals and return one of each to me with your acceptance of this
offer.

For purposes of Federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

This offer is valid through July 15, 1998, and is contingent on your starting
employment by September 1, 1998. We look forward to your early acceptance and
would be pleased to have you start as soon as your present commitments allow.
Enclosed are two originals of this letter. Please sign and return one to me, to
indicate your acceptance.

The entire Kosan staff, our directors, and I, are very enthusiastic about your
joining the Kosan team. We believe that our relationship will be mutually
rewarding at the business, professional, and personal levels. Together we hope
to build a highly significant business enterprise that will substantially
improve the process of drug discovery and development.

 

2



--------------------------------------------------------------------------------

Sincerely, /s/ Daniel V. Santi Daniel V. Santi, M.D., Ph.D. Chairman

I accept employment with Kosan Biosciences, Inc. subject to the terms and
conditions hereof. I understand that the terms set forth in this letter
supersede all oral discussions I may have had with anyone in the Company.

 

/s/ Peter Licari Peter Licari, Ph. D.

Date July 15, 1998

 

3